     Case 2:18-cv-01246-WBS-AC Document 15-3 Filed 03/31/20 Page 1 of 2


 1    STANLEY GOFF (Bar No. 289564)
      15 Boardman Place Suite 2
 2    San Francisco, CA 94103
 3    Telephone: (415) 571-9570
      Email: scraiggoff@aol.com
 4
 5
 6    Attorneys for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10     ROBERT STRONG;                                      CASE NO.: 2:18-­‐cv-­‐01246-­‐WBS-­‐AC	  	  
11          Plaintiffs,
                                                           DECLARATION OF ROBERT STRONG
12                                                         IN SUPPORT OF PLAINTIFF’S MOTION
13    v.                                                   FOR PARTIAL SUMMARY JUDGMENT

14                                                         DATE:	  MAY	  18,	  2020	  	  
      CITY OF VALLEJO, JARRETT TONN,                       TIME:	  1:30	  P.M.	  
15    ANDREW BIDOU and DOE VALLEJO                         	  
      POLICE OFFICERS 1-25;                                HON.	  WILLIAM	  B.	  SHUBB	  	  
16
                                                           	  	  
17              Defendants.                                	  

18
19
             I, Robert Strong, do hereby declare:
20
             1. I am counsel of record for Plaintiff in the instant action. As such, I have personal
21
      knowledge of the facts set forth herein, and if called upon to testify, I could and would
22
      competently do so.
23
             4. That Exhibit 3 is a true and correct copy of my cell phone camera footage.
24
             5. That this Exhibit 3 cell phone camera footage accurately depicts all of the events that
25
      occurred on the date of the incident.
26
27
28

                                                       1
     Case 2:18-cv-01246-WBS-AC Document 15-3 Filed 03/31/20 Page 2 of 2


 1
 2
 3           I declare under penalty of perjury under the laws of the State of California that the
 4    foregoing is true and correct.
 5
 6    Dated: March 31, 2020
 7                                                          /s/	  Robert	  Strong	  	  	  	   	     	  

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
